Exhibit 10.6

EXECUTION COPY

PERFORMANCE GUARANTY

This PERFORMANCE GUARANTY (this “Guaranty”) is made as of the 12th day of
December, by Medallion Financial Corp. (the “Guarantor”), in favor of Taxi
Medallion Loan Trust III (the “Borrower”), Autobahn Funding Company LLC, as
lender (the “Lender”), and DZ Bank AG Deutsche Zentral-Genossenschaftsbank,
Frankfurt am Main, as agent (the “Agent”), in connection with (i) that certain
Servicing Agreement, dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Servicing
Agreement”), by and among the Borrower, Medallion Funding Corp. (“Medallion
Funding”), as servicer, and the Agent and (ii) that certain Mortgage Loan
Purchase and Contribution Agreement, dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Purchase
Agreement”), by and between the Borrower, as transferee, and Medallion Funding,
as transferor.

1. Definitions. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to them in the Servicing Agreement or, if not
defined therein, in the Loan Agreement referred to therein. In addition, the
following terms have the following meanings (such meanings to be equally
applicable to both the singular and the plural forms of the terms defined):

“Guaranteed Obligations” means the punctual performance when due of all present
and future servicing obligations (howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, or due or to become due) of
Medallion Funding, arising under or in connection with the Servicing Agreement
or the transactions contemplated thereby.

2. Guaranty. For value received and in consideration of the transactions
contemplated by the Servicing Agreement, the Guarantor unconditionally
guarantees for the benefit of the Borrower and the Secured Parties the full and
prompt performance when due of all the Guaranteed Obligations and agrees to
cause and enable Medallion Funding to perform each and every obligation,
covenant, agreement and term imposed upon the Secured Parties under the
Servicing Agreement. In addition, the Guarantor shall pay to the Borrower, the
Agent and the Lender on demand and in immediately available funds an amount
equal to all reasonable fees, costs and expenses (including, without limitation,
all court costs and all reasonable attorneys’ and paralegals’ fees, costs and
expenses) paid or incurred by the Borrower, the Agent or the Lender in:
(1) endeavoring to enforce all or any part of the Guaranteed Obligations from,
or in prosecuting any action against, the Guarantor relating to this Guaranty or
the Servicing Agreement or the transactions contemplated hereby or thereby; or
(2) preserving, protecting or defending the enforceability of, or enforcing,
this Guaranty or its rights hereunder. In addition, the Guarantor further agrees
to pay to (or reimburse) the Borrower, the Agent and the Lender, on demand and
in immediately available funds, interest on any amount due hereunder, from the
date of demand under this Guaranty until paid in full at the Default Funding
Rate.

3. Obligations Unconditional. The Guarantor hereby agrees that its obligations
under this Guaranty shall be unconditional, irrespective of:

(i) the validity, enforceability, avoidance or subordination of any of the
Guaranteed Obligations or the Servicing Agreement;



--------------------------------------------------------------------------------

(ii) the absence of any attempt by, or on behalf of, the Borrower, the Lender or
the Agent to collect, or to take any other action to enforce, all or any part of
the Guaranteed Obligations whether from or against Medallion Funding, any other
guarantor of the Guaranteed Obligations or any other party;

(iii) the election of any remedy by, or on behalf of, the Borrower, the Lender
or the Agent with respect to all or any part of the Guaranteed Obligations;

(iv) the waiver, amendment, consent, extension, forbearance or granting of any
indulgence by, or on behalf of, the Borrower, the Lender or the Agent with
respect to any provision of the Servicing Agreement;

(v) the failure of the Borrower, the Lender or the Agent to take any steps to
perfect and maintain its security interest in, or to preserve its rights to, any
security or collateral for the Guaranteed Obligations or any rights as against
any other guarantor of the Guaranteed Obligations or any release of any
collateral security for or release of any other guarantor in respect of the
Guaranteed Obligations;

(vi) the election by, or on behalf of, the Borrower, the Lender or the Agent, in
any proceeding instituted under Chapter 11 of Title 11 of the United States Code
(11 U.S.C. 101 et seq.) (the “Bankruptcy Code”), of the application of
Section 1111(b)(2) of the Bankruptcy Code;

(vii) any borrowing or grant of a security interest by Medallion Funding, as a
debtor-in-possession, under Section 364 of the Bankruptcy Code;

(viii) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Borrower, the Lender or the Agent for repayment of
all or any part of the Guaranteed Obligations, including any amount due
hereunder;

(ix) any actual or alleged fraud by any party (other than the Lender or the
Agent); or

(x) any other circumstance which might otherwise constitute a legal or equitable
discharge or defense of Medallion Funding or a guarantor (other than the defense
of payment or performance).

4. Representations and Warranties. The Guarantor hereby represents and warrants
to, and covenants with the Borrower, the Agent, for the benefit of the Secured
Parties, and the Lender that:

(i) The Guarantor is a corporation duly organized, validly existing and in good
standing under the laws of the Delaware;

 

2



--------------------------------------------------------------------------------

(ii) The Guarantor has the full power and authority to execute, deliver and
perform, and to enter into and consummate all transactions contemplated by this
Guaranty, and has duly authorized the execution, delivery and performance of
this Guaranty, has duly executed and delivered this Guaranty, and this Guaranty
constitutes the legal, valid and binding obligation of the Guarantor,
enforceable against it in accordance with its terms, except as enforcement of
such terms may be limited by bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally and by the availability of
equitable remedies;

(iii) None of the execution and delivery of this Guaranty, the consummation of
the transactions contemplated hereby or thereby, nor the fulfillment of or
compliance with the terms and conditions of this Guaranty will conflict with or
result in a breach of any of the terms, conditions or provisions of the
Guarantor’s charter or bylaws or any agreement or instrument to which the
Guarantor is now a party or by which it is bound, or constitute a default or
result in an acceleration under any of the foregoing, or result in the violation
of any law, rule, regulation, order, judgment or decree to which the Guarantor
or its property is subject;

(iv) There is no litigation pending or, to the Guarantor’s knowledge, after due
inquiry, threatened, which if determined adversely to the Guarantor, would
adversely affect the execution, delivery or enforceability of this Guaranty, or
any of the duties or obligations of the Guarantor hereunder, or which would have
a material adverse effect on the financial condition of the Guarantor; and

(v) No consent, approval, authorization or order of any court or governmental
agency or body is required for the execution, delivery and performance by the
Guarantor of or compliance by the Guarantor with this Guaranty or the
consummation of the transactions contemplated hereby or thereby.

5. Enforcement; Application of Payments. Upon the occurrence of a Servicer
Default, the Agent may proceed directly and at once, without notice, against the
Guarantor to obtain performance of the Guaranteed Obligations, without first
proceeding against Medallion Funding, any other guarantor or any other party, or
against any security or collateral for the Guaranteed Obligations.

6. Waivers. The Guarantor hereby waives diligence, presentment, demand of
payment, filing of claims with a court in the event of receivership or
bankruptcy of Medallion Funding, protest or notice with respect to the
Guaranteed Obligations, all setoffs and counterclaims and all presentments,
demands for performance, notices of nonperformance, protests, notices of
protest, notices of dishonor and notices of acceptance of this Guaranty, the
benefits of all statutes of limitation, and all other demands whatsoever (and
shall not require that the same be made on Medallion Funding as a condition
precedent to the Guarantor’s obligations hereunder), and covenants that this
Guaranty will not be discharged, except by complete payment (in cash) of the
Guaranteed Obligations.

7. Financial Information. The Guarantor hereby assumes responsibility for
keeping itself informed of the financial condition of Medallion Funding and of
all other circumstances bearing upon the risk of nonperformance of the
Guaranteed Obligations, or any part thereof, that diligent inquiry would reveal,
and the Guarantor hereby agrees that none of the

 

3



--------------------------------------------------------------------------------

Borrower, the Lender or the Agent shall have any duty to advise the Guarantor of
information known to it regarding such condition or any such circumstances. In
the event any of the Borrower, the Lender or the Agent, in its sole discretion,
undertakes at any time or from time to time to provide any such information to
the Guarantor, none of the Borrower, the Lender nor the Agent shall be under any
obligation (i) to undertake any investigation not a part of its regular business
routine, (ii) to disclose any information which the Borrower, the Lender or the
Agent, pursuant to accepted or reasonable commercial finance or banking
practices, wishes to maintain confidential or (iii) to make any other or future
disclosures of such information or any other information to the Guarantor.

8. Enforcement; Amendments; Waivers. No delay on the part of the Borrower, the
Lender or the Agent in the exercise of any right or remedy arising under this
Guaranty and the Servicing Agreement or otherwise with respect to all or any
part of the Guaranteed Obligations shall operate as a waiver thereof, and no
single or partial exercise by the Borrower, the Lender or the Agent of any such
right or remedy shall preclude any further exercise thereof. No modification or
waiver of any of the provisions of this Guaranty shall be binding upon the
Borrower, the Lender or the Agent, except as expressly set forth in a writing
duly signed and delivered by the Borrower, the Lender or the Agent (as
applicable). Failure by the Borrower, the Lender or the Agent at any time or
times hereafter to require strict performance by Medallion Funding, any other
guarantor of all or any part of the Guaranteed Obligations or any other party of
any of the provisions, warranties, terms and conditions contained in the
Servicing Agreement now or at any time or times hereafter executed by such
parties and delivered to the Borrower, the Lender or the Agent shall not waive,
affect or diminish any right of the Borrower, the Lender or the Agent at any
time or times hereafter to demand strict performance thereof and such right
shall not be deemed to have been waived by any act or knowledge of the Borrower,
the Lender, the Agent, or their respective agents, officers or employees, unless
such waiver is contained in an instrument in writing, directed and delivered to
Medallion Funding, specifying such waiver, and is signed by the Lender or the
Agent (as applicable). No waiver of any Event of Default by the Borrower, the
Lender or the Agent shall operate as a waiver of any other Event of Default or
the same Event of Default on a future occasion, and no action by the Borrower,
the Lender or the Agent permitted hereunder shall in any way affect or impair
the Borrower’s, the Lender’s or the Agent’s rights and remedies or the
obligations of the Guarantor under this Guaranty. Any determination by a court
of competent jurisdiction of the amount of any principal and/or interest owing
by Medallion Funding to the Lender or the Agent shall be conclusive and binding
on the Guarantor irrespective of whether the Guarantor was a party to the suit
or action in which such determination was made.

9. Effectiveness; Termination. This Guaranty shall become effective upon its
execution by the Guarantor and shall continue in full force and effect and may
not be terminated or otherwise revoked until the earlier of (i) the date on
which Medallion Funding or any other Affiliate of the Guarantor is no longer
acting as Servicer under the Servicing Agreement and (ii) the Final Payout Date.
If, notwithstanding the foregoing, the Guarantor shall have any right under
applicable law to terminate or revoke this Guaranty, the Guarantor agrees that
such termination or revocation shall not be effective until a written notice of
such revocation or termination, specifically referring hereto, signed by the
Guarantor, is actually received by the Agent. Such notice shall not affect the
right and power of the Lender or the Agent to enforce rights arising prior to
receipt thereof by the Agent. If the Lender grants, loans or takes other

 

4



--------------------------------------------------------------------------------

action after the Guarantor terminates or revokes this Guaranty but before the
Agent receives such written notice, the rights of the Agent with respect thereto
shall be the same as if such termination or revocation had not occurred.

10. Successors and Assigns. This Guaranty shall be binding upon the Guarantor
and upon its successors and assigns and shall inure to the benefit of the
Borrower, the Lender and the Agent and their respective successors and assigns;
all references herein to the Borrower, Medallion Funding, to the Lender, to the
Agent and to the Guarantor shall be deemed to include their respective
successors and assigns; provided, however, that the Guarantor may not assign any
of its rights or obligations hereunder without the prior written consent of the
Borrower, the Lender and the Agent. The successors of Medallion Funding shall
include, without limitation, its respective receivers, trustees,
debtors-in-possession or successor trustees.

11. GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK BUT OTHERWISE
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).

12. JURY WAIVER. EACH OF THE PARTIES HERETO WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREUNDER.

13. CONSENT TO JURISDICTION; FORUM NON CONVENIENS; SERVICE OR PROCESS. EXCEPT AS
OTHERWISE SET FORTH IN SECTION 18 BELOW, EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT
COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY OR, TO THE EXTENT
SUCH COURT LACKS JURISDICTION, THE COURTS OF THE STATE OF NEW YORK, AND EACH
WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL
SUCH SERVICE OF PROCESS BE MADE BY REGISTERED MAIL, AND SERVICE SO MADE SHALL BE
DEEMED TO BE COMPLETED FIVE DAYS AFTER THE SAME SHALL HAVE BEEN DEPOSITED IN THE
U.S. MAILS, POSTAGE PREPAID. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES
ANY OBJECTION BASED ON FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF ANY
ACTION INSTITUTED HEREUNDER, AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE COURT. NOTHING IN THIS SECTION
SHALL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE LEGAL PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR AFFECT ANY PARTY’S RIGHT TO BRING ANY
ACTION OR PROCEEDING IN THE COURTS OF ANY OTHER JURISDICTION.

14. OTHER JURISDICTIONS; COUNTERCLAIMS. EACH OF THE BORROWER, THE LENDER AND THE
AGENT SHALL HAVE THE RIGHT TO PROCEED AGAINST THE GUARANTOR OR ITS REAL OR
PERSONAL PROPERTY IN A COURT

 

5



--------------------------------------------------------------------------------

IN ANY LOCATION TO ENABLE THE AGENT TO OBTAIN PERSONAL JURISDICTION OVER THE
GUARANTOR OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF THE
AGENT. THE GUARANTOR SHALL NOT ASSERT ANY PERMISSIVE COUNTERCLAIMS IN ANY
PROCEEDING BROUGHT BY THE AGENT ARISING OUT OF OR RELATING TO THIS GUARANTY.

15. Further Assurances. If the Guarantor fails to perform any of its obligations
hereunder, the Agent may (but shall not be required to) perform, or cause
performance of, such obligation; and the Agent’s reasonable costs and expenses
incurred in connection therewith shall be payable by the Guarantor.

16. Waiver of Bond. The Guarantor waives the posting of any bond otherwise
required of the Agent or the Lender in connection with any judicial process or
proceeding to enforce any judgment or other court order entered in favor of the
Borrower, the Agent or the Lender, or to enforce by specific performance,
temporary restraining order, or preliminary or permanent injunction, this
Guaranty or any other agreement or document among any of the Borrower, the
Agent, the Lender or the Guarantor.

17. Advice of Counsel. The Guarantor represents and warrants to the Borrower,
the Agent and the Lender that it has discussed this Guaranty and, specifically,
the provisions of Sections 11 through 14 hereof, with its lawyers.

18. Notices. All notices and other communications provided for hereunder shall,
unless otherwise stated herein, be in writing (including communication by
facsimile copy) and mailed, transmitted or delivered, as to each party hereto,
at its address set forth as follows: (i) if to the Guarantor: Medallion
Financial Corp., 437 Madison Avenue, New York, New York 10022, Attention:
President, Telephone No.: 212-328-2100, Facsimile No.: 212-328-2121, or at such
other address as shall be designated by such party in a written notice to the
other parties hereto; (ii) if to the Agent: DZ Bank AG Deutsche
Zentral-Genossenschaftsbank, New York, Branch, 609 Fifth Avenue, New York, New
York 10017-1021, Attention: Asset Securitization Group, Facsimile:
(212) 745-1651, Confirmation No.: (212) 745-1656, or at such other address as
shall be designated by such party in a written notice to the other parties
hereto; (iii) if to the Lender: Autobahn Funding Company LLC, c/o DZ Bank AG
Deutsche Zentral-Genossenschaftsbank, Frankfurt am Main, 609 Fifth Avenue, New
York, New York 10017-1021, Attention: Asset Securitization Group, Facsimile:
(212) 745-1651, Confirmation No.: (212) 745-1656, or at such other address as
shall be designated by such party in a written notice to the other parties
hereto and (iv) if to the Borrower: c/o Medallion Financial Corp., 437 Madison
Avenue, New York, New York 10022, Attention: President, Telephone No.:
212-328-2100, Facsimile No.: 212-328-2121, or at such other address as shall be
designated by such party in a written notice to the other parties hereto. All
such notices and communications shall be effective, upon receipt, or in the case
of (a) notice by mail, five days after being deposited in the United States
mails, first-class postage prepaid, (b) notice by facsimile copy, when verbal
communication of receipt is obtained, (c) in the case of personal delivery or
overnight mail, when delivered or (d) in the case of the Guarantor, upon
delivery thereof if delivered by electronic submission.

19. Execution in Counterparts; Severability; Integration. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts,

 

6



--------------------------------------------------------------------------------

each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement. Delivery
of an executed counterpart of this Guaranty by facsimile or portable document
format (PDF) shall be effective as delivery of a manually executed counterpart
of this Guaranty. In case any provision in or obligation under this Guaranty
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. This Agreement contains the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof, superseding all prior
oral or written understandings other than the Servicing Agreement executed as of
the date hereof to which the Agent is a party.

[Remainder of this page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guaranty has been duly executed by the Guarantor as of
the day and year first set forth above.

 

MEDALLION FINANCIAL CORP., By  

/s/ Brian S. O’Leary

Name:   Brian S. O’Leary Title:   Executive Vice President &
Chief Operating Officer

 

Acknowledged and agreed to as of the 12th day of December, 2008 AUTOBAHN FUNDING
COMPANY LLC By:  

/s/ Sandeep Srinath

Name:   Sandeep Srinath Title:   Vice President By:  

/s/ Jayan Krishnan

Name:   Jayan Krishnan Title:   Assistant Vice President

DZ BANK AG DEUTSCHE

ZENTRAL-GENOSSENSCHAFTSBANK

By:  

/s/ Sandeep Srinath

Name:   Sandeep Srinath Title:   Vice President By:  

/s/ Jayan Krishnan

Name:   Jayan Krishnan Title:   Assistant Vice President

 

Signature Page to Performance Guaranty